Citation Nr: 1111338	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cancer of the head and neck, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran had active duty service from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his April 2009 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a Board hearing at a local VA office.

Accordingly, the Veteran was scheduled to appear for a videoconference hearing at the Huntington, West Virginia Regional Office on December 3, 2010.  In a written statement, received by the RO in November 2010, the Veteran requested that his hearing be rescheduled at his local VA office.  He indicated that he could not travel to Huntington because he was on a feeding tube.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Board travel hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge at the closest facility and the earliest opportunity available.  If there is a VA facility that is closer than the Huntington RO and could conduct a Board hearing, the Veteran should be afforded an opportunity to attend his hearing at that location.  The Veteran should be apprised of the next available date for such a hearing, and should be informed of his right to have a videoconference hearing as an alternative.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


